Citation Nr: 1714226	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  02-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), unspecified trauma and stressor-related disorder, depression, anxiety, and a mood disorder.

2.  Entitlement to service connection for arthritis involving the toes, feet, ankles, back, hands, left hip, right shoulder, and left wrist.

3.  Entitlement to service connection for a right foot disorder, other than arthritis.

4.  Entitlement to service connection for a right shoulder disorder, other than arthritis.

5.  Entitlement to service connection for a left wrist disorder, other than arthritis.

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for scars of the right foot, right wrist, and left wrist/hand.

8.  Entitlement to service connection for a chest disorder, claimed as chest pain and arthritis.

9.  Entitlement to service connection for an aortic aneurysm.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic fatigue syndrome).

12.  Entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury 

13.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, left knee, with mild, degenerative changes.

14.  Entitlement to a separate compensable rating for a right knee scar.

15.  Entitlement to an effective date earlier than December 12, 1983, for the grant of service connection for bilateral hearing loss.

16.  Entitlement to an effective date earlier than January 31, 1995, for the grant of service connection for tinnitus.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities (remand for inextricably linked).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1977, from August 1985 to December 1985, and from March 1988 to July 1988.  He also served with the Mississippi National Guard from 1983 to 1989.

This matters arrive at the Board of Veterans' Appeals (Board) from January 1984, September 1966, December 1999, January 2001, May 2003, April 2005, July 2008, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously decided this claim; however, the Veteran appealed the claim to the Court of Appeals for Veterans Claims (Court), and the VA and the Veteran agreed to a Joint Motion for Remand (JMR).  In the JMR, the Board was instructed to vacate the previous decision so that the Veteran was able to undergo his requested hearing.

In August 2016, the Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

Multiple issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated acquired psychiatric disorder was caused by in-service incidents in connection with the Veteran's duties.

2.  The competent and probative evidence is against a finding that the Veteran's currently diagnosed hypertension had its onset in service or is otherwise related to active duty; hypertension was not exhibited within the first post-service year.

3.  The competent and probative evidence is against a finding that the Veteran suffers from chronic fatigue syndrome, and he has not submitted or identified competent and credible evidence of chronic fatigue syndrome at any time during the pendency of the appeal.

4.  Resolving all doubt in the Veteran's favor, the currently demonstrated right ear condition was caused by in-service incidents in connection with the Veteran's duties.

5.  An August 1977 RO decision denied the Veteran's initial claim for service connection for right ear hearing loss; the Veteran did not appeal that decision.

6.  The Veteran filed an application to reopen his claim for service connection for right ear hearing loss on December 12, 1983.  A May 1985 Board decision found that new and material evidence had been submitted to reopen the Veteran's claim and granted service connection for right ear hearing loss.  An August 1985 rating decision assigned a noncompensable disability rating, effective December 12, 1983.

7.  The Veteran filed a claim for service connection for left ear hearing loss in February 1991.  A December 1992 rating decision granted service connection for left ear hearing loss.  At that time, the Veteran's bilateral hearing loss was rated as non-compensably disabling, effective December 12, 1983; the Veteran did not appeal that decision.

8.  The first communication from the Veteran received by the RO concerning tinnitus was in January 31, 1996.  In a September 1996 rating decision, service connection for tinnitus was granted, and a 10 percent evaluation was assigned effective January 31, 1995; Veteran did not appeal that decision.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for establishing entitlement to service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for establishing entitlement to service connection for a right ear disorder, diagnosed as traumatic ossicular fractures, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The claim for an effective date earlier than December 12, 1983 for bilateral hearing loss is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105; 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2016).

6.  The claim for an effective date earlier than January 31, 1995, for a tinnitus is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105; 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded multiple VA examinations in connection with his claims.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  For the following reasons, the Board finds service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After reviewing the lengthy evidence of record, the Board finds the Veteran entitled to service connection for unspecified trauma and stressor-related disorder.  First, the Veteran has a long psychiatric history and has undergone numerous examinations in which he was diagnosed with an acquired psychiatric disorder.  The evidence is not in dispute that the Veteran suffers from an acquired psychiatric disorder.  Second, a C&P examiner determined the Veteran's disorder was connected to his time in service, and the reasoning behind the examiner's conclusion was thoroughly explained and presented and, as such, quite probative.  As such, a nexus to service is shown.

The Board is aware that a VA examiner provided a negative nexus opinion, citing an inability to verify the Veteran's stressors for PTSD.  However, as verification of claimed stressors is not necessary to award service connection for an unspecified trauma and stressor-related disorder, the Board finds the negative nexus, at most, merely puts the evidence in relative equipoise.  Thus, the benefit-of-the-doubt doctrine is for application.  The RO is directed to consider all the Veteran's psychiatric symptomatology attributable to his service-connected condition.

Service Connection for Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  For the following reasons, the Board finds service connection not warranted.

Certain chronic diseases, including arthritis, hypertension, psychoses, and other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year form separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Holston/Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative changes (arthritis, bursitis, hallux valgus/rigidus), hypertension, psychoses, peripheral neuropathy, and chronic fatigue syndrome are all qualifying chronic diseases under 38 C.F.R. § 3.309)a).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  With this in mind, service treatment records show that at separation from his first period of service in January 1977, the Veteran denied abnormal blood pressure.  His blood pressure reading at that time was 130/110.

Post-service treatment records, following his first period of active duty service, include a May 1977 VA examination report with a blood pressure reading of 132/86.  Other clinical records show blood pressure readings of 130/90 and 118/80.

Just prior to the Veteran's second period of service, a July 1985 VA examination report noted complaints of high blood pressure.  However, there are no further references to hypertension during his second period of active duty from August 1985 to December 1985.  Treatment records from the Veteran's third period of active duty reflect blood pressure readings of 126/88, 128/90, 138/84, 120/82, 134/84, 130/86, and 132/90.

There are no medical records immediately subsequent to this period of service that contain a diagnosis of hypertension.  During a VA general medical examination in February 1992, the Veteran's blood pressure readings were 130/90, 120/78, and 120/80.

In July 2013, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether or not his hypertension was associated in any way to his military service.  He stated that he was first diagnosed with hypertension in the 1980s and had been on medication since that time.  The examiner referred to service treatment records which show isolated elevations of blood pressure during active duty with diastolic readings of 90 mm Hg, but repeat blood pressure readings thereafter were normal.  He also noted that there were no sustained abnormal findings.  Most blood pressures were described as being within normal limits.  Following a review of the claims folder, and an examination and interview of the Veteran, the examiner found no clear evidence the Veteran had, or was diagnosed with essential hypertension while on active duty or within one year of discharge.  He concluded that the Veteran's current hypertension did not have its origins during active duty.

Based on the foregoing, the Board is unable to attribute the Veteran's hypertension to his military service, as the Veteran has not demonstrated that he suffered from hypertension in service.  To arrive at this finding, the Board finds the examination highly probative, as well as the fact that the Veteran was not diagnosed with hypertension in service.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the medical examiner's conclusion the most probative.  First, it is clear the examiner fully reviewed the Veteran's medical history and records.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis. Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's hypertension was related to an event or incident in service highly probative.

In summation, the service treatment records do not show an actual diagnosis of hypertension.  The fact that he may have had isolated elevated blood pressure readings during service is acknowledged.  However, there is no evidence of blood pressure readings meeting the definition of hypertension based upon two or more readings on at least three different days.  There is also no evidence that the Veteran was diagnosed with hypertension within one year of discharge of any period of active duty; therefore, it is not possible to grant service connection on the basis of the manifestation of a chronic disability (hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no medical evidence linking hypertension to the Veteran's military service, and he has not submitted any medical opinion that relates it to service.

As the preponderance of the evidence is against the claim for service connection for hypertension, the claim must be denied.

Chronic Fatigue Syndrome

The Veteran contends that he is entitled to service connection for chronic fatigue syndrome.  For the following reasons, the Board finds service connection must be denied.

A review of the facts reveals that the Veteran's service treatment records are negative for signs or symptoms that can be construed as related to, or diagnosis of, chronic fatigue syndrome, or difficulties with fatigue in general, for any period of active duty.  There is also no post-service medical evidence that the Veteran is currently being treated, or takes medication, for fatigue problems.  Rather, these records in general show that while he has been evaluated for various medical complaints, he did not indicate any specific fatigue problems and none are documented.

Moreover, in July 2013, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether his fatigue amounted to a diagnosis of chronic fatigue syndrome.  After examining the Veteran and reviewing his claims folder, the examiner acknowledged the Veteran's history of complaints of subjective fatigue, but concluded that the Veteran's symptoms were not diagnostic of chronic fatigue syndrome.  The examiner delineated the criteria for establishing a diagnosis of chronic fatigue syndrome and explained why the Veteran's complaints and symptoms did not meet the necessary criteria.  He noted the Veteran's history of 16 orthopedic surgeries, as well as his history of chronic pain syndrome, for which he has been taking opioids since the 1970s.  He also noted the Veteran's complaints of low grade fevers, muscle aches and weakness, decreased energy, and fatigue, as well as his denial of any pharyngitis or palpable cervical or axillary lymph nodes.

Although the Veteran had complaints of subjective fatigue, the examiner found no specific pathology to render an actual diagnosis of chronic fatigue syndrome on examination.  He instead believed that the Veteran had fatigue and decreased energy due to his chronic opioid use, sleep disturbances due to obstructive sleep apnea, bilateral shoulder tendonitis, and frequent nightmare urination.  Because the VA examination is conducted by medical professionals (who have medical expertise and are competent to offer it), and the opinion is accompanied by adequate explanation of rationale (with citation to supporting factual data), it is probative evidence in this matter; and it is persuasive, because there is no competent evidence to the contrary.  Furthermore, the Veteran has submitted no evidence to show that he currently has a diagnosis of chronic fatigue syndrome. In short, there is no medical evidence showing that chronic fatigue syndrome has been present at any time during the pendency of the claims or even contemporaneous to when the Veteran filed his claim.

Accordingly, the Board finds service connection for chronic fatigue syndrome not warranted, as the Veteran has not demonstrated that he suffers from this condition.  To arrive at this finding, the Board finds the lack of positive evidence telling, and the July 2013 examination probative.

In this situation, the Board finds the July 2013 examination probative.  Again, it is clear the examiner fully reviewed the Veteran's medical history and record.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran suffers from chronic fatigue syndrome probative.

Although the Veteran contends that he suffers from chronic fatigue syndrome, as the Veteran is a lay person not competent to assess complicated medical questions, the Board need not find the Veteran's testimony probative.

As the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, the claim must be denied.

Right Ear Disorder

The Veteran contends that he is entitled to service connection for residuals of a right ear injury due to an in-service acoustic trauma.  For the following reasons, the Board finds service connection warranted for traumatic fracture ossicle residuals.

Service treatment records reflect that in March and April 1976, the Veteran was treated for problems associated with otitis media of the right ear.  In July 1976, he was treated for complaints of chronic right ear pain.  Examination was negative for fluid behind the right eardrum and inflammation.  During a subsequent evaluation in August 1976, it was noted that the Veteran had a chronic Eustachian tube dysfunction.  His January 1977 separation examination reflects bilateral hearing loss.  Physical examination noted his ears and drums were normal.  Moreover, there were no complaints of other ear pathology.

The Veteran underwent a VA examination in May 1977, several months after separation from his first period of service.  At that time, he complained of discomfort with loud noises, particularly to the right ear of nine months duration.  He had no other ear symptomatology and denied a history of trauma.  On examination, the Veteran's ears were described as clear and the tympanic membranes were intact and transparent.  The middle ear ossicles appeared normal.  The clinical impression was a normal ear, nose, and throat examination.  There was no mention of a mortar blast or similar type of acoustic trauma.

The claims folder is devoid of any other pertinent medical documents until VA outpatient treatment records dated in late 1983.  At that time, the Veteran was evaluated for pressure-type pain in the right ear.  He related the onset of ear numbness to his Vietnam experiences when a mortar shell blew up near his ear.  During a later evaluation, it was felt that the Veteran possibly had some ossicular chain dysfunction.  He underwent a myringotomy and was found to have a retracted right tympanic membrane and a conductive hearing loss, probably due to some scarring in the middle ear ossicle.

A February 1984 VA treatment record shows the Veteran's history was suggestive of acoustic trauma, secondary to loud shell explosions during Vietnam service.  In January 1985, the Veteran testified that he was subjected to acoustic trauma during service in his jobs as a heavy construction engineer, flight line mechanic, and quarry worker when he worked with dynamite and TNT.

It is neither claimed nor shown that the Veteran had right ear problems during his second period of active duty from August 1985 to December 1985; the post-service interim period between his second and third periods of service; or when he served his third period of active duty from March 1988 to July 1988.

The next relevant record is a July 1995 VA examination report which reflects the Veteran gave a history of a disrupted ossicular claim in the right ear from an explosion in 1977.  A conductive hearing loss was also noted in the right ear.  A May 1966 VA examiner noted that the Veteran had a clinical history of a fracture of the stapes secondary to acute acoustic trauma with secondary scarring and chronic middle ear changes resulting from that.  He noted that these problems were secondary to his original injury in the ear with severe acoustic trauma.

During VA examination in July 2013, an examiner specifically concluded that the Veteran's diagnosed traumatic fracture ossicles was at least as likely to have been caused by his in-service activities.  The examiner referenced the Veteran's long history starting in 1970 when a mortar round exploded to his right side, causing ear pain but no bleeding.  In 1983, he had surgical exploration of the right ear and was found to have "ossicular fractures".  He continued to experience extreme sensitivity to noise that caused vertigo, chronic right ear pain, feelings of pressure and pulling sensation, and hearing loss.

The examiner noted that severe acoustic trauma was well known to cause ossicular fractures and/or dislocation and explained that even before the Veteran's surgical confirmation of the ossicular fracture, he displayed repeated evidence for it with chronic ear pain, ear pressure, and vertigo.  Later, positive hallpike testing confirmed the right ear as the side of the problem.  The Veteran's symptoms were consistent with a small fistula at the side of the fractured stapes/oval window obscured by the reossification of the stapes.  The examiner concluded that the Veteran's acoustic trauma in the right ear was separate and distinct from the already service-connected hearing loss and tinnitus.  He explained that the mixed loss on the right was more severe than the neurosensory loss on the left and was very consistent with ossicular damage with all the symptoms as described.  Pure hearing loss from chronic noise exposure is not associated with all the other symptoms displayed by the Veteran.

After reviewing the lengthy evidence of record, the Board finds the Veteran entitled to service connection for a right ear traumatic fracture ossicle residuals.  First, it is clear the Veteran suffers from a right ear condition, as numerous C&P examiners have diagnosed the Veteran.  Second, the July 2013 C&P examiner convincingly determined the Veteran's disorder was separate from his already service-connected right ear hearing loss and, moreover, was connected to his time in service.  As such, a nexus to service is shown.

Earlier Effective Dates

The Veteran asserts that he is entitled to earlier effective dates for bilateral hearing loss and tinnitus.  For the following reasons, the Board finds earlier effective dates not warranted.

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

There are also some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  If compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (fed. Cir. 1997).

Concerning the Veteran's earlier effective date claim for bilateral hearing loss, an original claim for service connection for bilateral hearing loss was received in April 1977.  A rating decision in August 1977 denied service connection as the examination revealed the Veteran's hearing was within normal limits in all ranges under VA regulation.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On December 12, 1983, the Veteran submitted a claim for right ear hearing loss. A May 1985 Board decision determined a new factual basis warranting a grant of service connection for defective hearing in the right ear had been shown since the adverse rating decision in August 1977.  Service connection for right ear defective hearing was established.  A noncompensable disability rating was assigned by an August 1985 rating decision, effective December 12, 1983, the date of the claim to reopen.  A claim for left ear hearing loss was received in February 1991 and in a rating decision dated in December 1992 left ear hearing loss was granted.  At that time, the Veteran's bilateral hearing loss was rated as noncompensably disabling, from December 12, 1983.  The Veteran did not appeal that decision, and it also became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran currently raises a claim for an earlier effective date of service connection for bilateral hearing loss.  However, as he did not appeal the initially assigned effective date for service connection, he has in effect submitted a freestanding claim for an earlier effective date.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002); see also 38 U.S.C.A. § 5109(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C.A. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("Absent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

The Veteran in this case seeks an effective date prior to the date of the claim.  He does not argue that the request for an earlier effective date should be construed as a motion to revise based on CUE.  Thus, the only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for an earlier effective date even though there is a final decision of record.  That is, the December 1992 rating decision which granted service connection for bilateral hearing loss and assigned an effective date of December 12, 1983 was not appealed to the Board and became final.  However, such a possibility vitiates the rule of finality.  See Leonard and Cook.  Accordingly, to the extent that the Veteran has improperly raised a freestanding "claim for an earlier effective date" in an attempt to overcome the finality of the December 1992 final decision, the appeal cannot prevail.

Concerning the Veteran's earlier effective date claim for tinnitus, the record reflects that he submitted an original claim for service connection for tinnitus, on January 1, 1996.  There is no application prior to that date.  Although his claim for hearing loss was received in April 1977, it did not include a claim for tinnitus.

In a September 1996 rating decision, service connection for tinnitus was granted and a 10 percent disability rating was assigned effective January 31, 1995, one year prior to the date of claim.  See 38 C.F.R. § 3.114(a)(3).  The Veteran did not appeal that decision.  The September 1996 rating decision which granted service connection for tinnitus and assigned an effective date of January 31, 1995 is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran currently raises a claim for an earlier effective date of service connection for tinnitus.  As he did not appeal the initially assigned effective date for service connection, the Veteran has in effect submitted a freestanding claim for an earlier effective date.

Once a rating decision which establishes an effective date of service connection becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Any other result would vitiate the rule of finality.  In other words, there are no freestanding claims for an earlier effective date.  The Veteran does not argue that the request for an earlier effective date should be construed as a motion to revise based on CUE.  Accordingly, to the extent that he has improperly raised a freestanding "claim for an earlier effective date" in an attempt to overcome the finality of the September 1996 final decision, the appeal cannot prevail.

With all due respect for the Veteran's belief in the validity of both claims, and after considering the totality of the evidence of record (including his contentions), the Board finds find against the issues on appeal.  The Board is constrained by the law and regulations described above governing the establishment of effective dates for the award of compensation.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  These effective date issues are dismissed.


ORDER

Entitlement to service connection for an unspecified trauma and stressor-related disorder is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for right ear traumatic fracture ossicle residuals is granted.

Entitlement to an earlier effective date for the awarding of service connection for bilateral hearing loss is dismissed.

Entitlement to an earlier effective date for the awarding of service connection for tinnitus is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for several orthopedic conditions and accompanying scars.  For the following reasons, the Board finds remands are warranted for all claimed conditions.

First, the Veteran claims service connection for arthritis involving his toes, feet, ankles, back, hands, left hip, right shoulder, and left wrist, as well as a right foot disorder, right shoulder disorder, left wrist disorder, and scars of the right foot, right wrist, left wrist and hand, and right knee.  As explained in correspondence, and as reiterated at the hearing, the Veteran believes his orthopedic examinations determining the etiology of his conditions were inadequate due to the examiner's misunderstanding of the nature of his claims: the Veteran believes he developed arthritis and degenerative joint disease due to his operation of heavy machinery while in service, and he believes the examinations focused on other theories of entitlement to service connection.  Accordingly, the Veteran must receive new C&P examinations for each of the claimed orthopedic service-connection claims.

Second, the Veteran has undergone orthopedic surgeries for each of the claimed conditions, and he believes he is entitled to service connection for the accompanying scars, if the underlying condition receives service connection.  The development concerning the claim for the actual orthopedic conditions must be completed before the Veteran's claim for entitlement to service connection for the accompanying scars, as adjudication of the orthopedic claims will affect adjudication of the scar claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Third, concerning the Veteran's claim for peripheral neuropathy, as the Veteran explained at the hearing, he believes his peripheral neuropathy stems from his elbow condition.  The Veteran was recently service connected for his elbow condition, and he has not yet received a C&P examination in which an examiner addresses the Veteran's claim for secondary service connection.  Accordingly, the Veteran's claim must be remanded for such an examination.

Fourth and fifth, concerning the Veteran's claims for entitlement to service connection for a chest disorder and an aortic aneurysm, as the Veteran explained at the hearing, he believes both conditions are secondarily connected to his service-connected ischemic heart disease.  Although the Veteran has received several C&P examinations addressing the etiology of his chest disorder and aortic aneurysm, an examiner has not yet determined whether or not the Veteran's ischemic heart disease could cause or aggravated his chest disorder and aortic aneurysm.  Accordingly, the Veteran's claims must be remanded for such examinations.

Sixth, the Veteran believes he is entitled to a rating in excess of 10 percent for chondromalacia patella of the left knee.  At the Veteran's last C&P examination, however, the Veteran's range of motion was not tested in active motion, passive motion, weight-bearing, and nonweight-bearing activities.  Without such measurements, the Board cannot adequately assess the Veteran's degenerative joint disease and instability.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that additional requirements must be met prior to finding that a VA examination is adequate). 

Finally, the Veteran believes he is entitled to TDIU.  As with his claims for entitlement to service connection for orthopedic scars, the Veteran's TDIU claims are inextricably intertwined with his remaining claims on appeal.  Accordingly, all of the Veteran's other claims must be adjudicated before his TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examinations in which an examiner determines whether it is more likely to not (50 percent probability or greater) that the Veteran's following orthopedic conditions are related to, caused by, or aggravated by his service as a heavy machine operator in the service: arthritis involving his toes, feet, ankles, back, hands, left hip, right shoulder, and left wrist, as well as a right foot disorder, right shoulder disorder, left wrist disorder, and scars of the right foot, right wrist, left wrist and hand, and right knee

2. After the development requested for in Remand Paragraph One is completed, schedule the Veteran for an examination to assess the nature and etiology of the Veteran's following scars, and determine whether it is more or less likely (50 percent probability or greater) that the Veteran's scars are related to service.

3. Schedule the Veteran for an examination to determine the nature and etiology of his peripheral neuropathy.  The examiner is asked to address whether it is more or less likely that the Veteran's peripheral neuropathy condition is caused by or aggravated by his service-connected elbow condition.

4. Schedule the Veteran for an examination to determine the nature and etiology of his chest disorder and an aortic aneurysm.  The examiner is particularly asked to determine whether it is more or less likely (50 percent probability or greater) that the Veteran's chest disorder and aortic aneurysm are caused by or aggravated by the Veteran's service-connected ischemic heart disease.

5. Schedule the Veteran for examinations to determine the nature and severity of the chondromalacia patella in his left knee.

***The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6. After completing the development requested for in the above paragraphs, the RO is asked to adjudicate the Veteran's claim for a TDIU. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


